10
7
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00530-RCJ-CBC Document 24 Filed 09/05/19 Page 1of4

AARON D. FORD
Attorney General

DENNIS W. HOUGH, Bar No. 11995
Deputy Attorney General

State of Nevada

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1254

E-mail: dhough@ag.nv.gov

Attorneys for Defendants

Jennifer Nash
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
DANIEL MARTINEZ,
Case No. 3:17-cv-00530-RCJ-CBC
Plaintiff,
DEFENDANTS’ MOTION FOR
Vv. ENLARGEMENT OF TIME TO FILE A
DISPOSITIVE MOTION
JAMES DZURENDA, et al., ( First Request)
Defendants.

 

 

Defendants Jennifer Nash et al., by and through counsel, Aaron D. Ford, Attorney General of the
State of Nevada, and Dennis W. Hough, Deputy Attorney General, hereby move this Court for an order
enlarging the time for Defendants’ to file dispositive motions. This Motion is made pursuant to Federal
Rule of Civil Procedure (“Fed. R. Civ. Proc.”) 6(b) and is based upon the following Points and
Authorities and all pleadings and papers on file herein. This Motion is made in good faith and not for
the purposes of undue delay.

MEMORANDUM OF POINTS AND AUTHORITIES

I. RELEVANT FACTS AND PROCEDURAL HISTORY

Daniel Martinez (“Plaintiff”) is a Nevada Department of Corrections (“NDOC”) inmate proceeding pro se
in this § 1983 action. Plaintiff has been released from prison. After screening, the Court construed Plaintiffs’
allegations as an Eighth Amendment claim regarding condition of confinement. On February 26, 2019,

parties participated in an Early Mediation Conference, but a settlement did not result. (ECF No. 14).

 
Oo CO s DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00530-RCJ-CBC Document 24 Filed 09/05/19 Page 2 of 4

After the parties were unable to settle this case at the Inmate Early Mediation Conference, (ECF
No. 15), and Defendants answered, (ECF No. 18), this Court issued its Scheduling Order. (ECF No. 19)
In the Scheduling Order, the Court ordered the parties to submit any motions for summary judgment by
September 5, 2019.

Unfortunately, Defendants are unable to comply with this deadline. Defendants need additional
time to respond because the Litigation Division of the Office of the Attorney General is currently severely
short-staffed. The burden this has placed on the attorneys remaining in the division, including Defendants’
counsel, is currently overwhelming.! Accordingly, Defendants respectfully request that this Honorable
Court allow them sixty (60) additional days, or up to and including Thursday November 4, 2019, to file
their dispositive motion.

Il. LEGAL STANDARD
District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.
Primary Steel, Inc., 898 F.2d 1428, 1429 (gh Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9 Cir.

1992). Fed. R. Civ. P. 6(b)(1) governs enlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B) on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when additional time for any purpose is needed, is to present to the
Court a timely request for an extension before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpose in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
family activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Jd. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The good cause standard considers a party’s
diligence in seeking the continuance or extension. See, ¢.g., Johnson v. Mammoth Recreations, Inc.,

975 F.2d 604, 609 (9" Cir. 1992).

 

' The leadership within this division is addressing this issue and, hopefully, the short-staffing will be resolved in
thirty (30) to sixty (60) days.
2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00530-RCJ-CBC Document 24 Filed 09/05/19 Page 3 of 4

Il. DISCUSSION

Defendants’ deadline to file their dispositive motion is Thursday September 5, 2019. As the
deadline has not yet expired, they must therefore demonstrate good cause for the requested enlargement.
Good cause exists to enlarge the time for them to file their motion, because their counsel is currently
unable to complete the motion due to the manner in which severe short-staffing in this division of the
Office of the Attorney General has impacted counsel’s current workload. Defendants are seeking this
enlargement in good faith and not for the purpose of any unnecessary delay. Moreover, Defendants do
not perceive any possible prejudice to Plaintiff if this motion is granted. Therefore, Defendants request
to be allowed up to and including Thursday November 4, 2019, to file their motion.
IV. CONCLUSION

As stated, Defendants need additional time to file their dispositive motion based on their
counsel’s inability to timely complete the motion due to severe short-staffing in this division of the
Office of the Attorney General. Accordingly, Defendants respectfully request this Honorable Court
grant their motion and allow them up to and including Thursday November 4, 2019, to file their motion.

DATED this 5th day of August, 2019.

AARON D. FORD
Attorney Genera

By: X& —& by LLM

DENNIS W. HOUGH
Deputy Attorney General

  

Attorneys for Defendant

IS SO ORDERED

 

/
U.S MAGISTRATE JUDGE

DATED: A lof2(]_

 
aA FF Ww Nv

“SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00530-RCJ-CBC Document 24 Filed 09/05/19 Page 4 of 4

CERTIFICATE OF SERVICE
I certify that Iam an employee of the Office of the Attorney General, State of Nevada, and that
on this 5th day of August, 2019, I caused to be deposited for mailing, a true and correct copy of the
foregoing, DEFENDANTS’ MOTION FOR ENLARGEMENT OF TIME TO FILE A
DISPOSITIVE MOTION ( First Request), on the following:

Daniel Martinez
§112 Silverheart Ave
Las Vegas, NV 89142

An employee of the
Office of the Attorney General

 
